Citation Nr: 1602742	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-46 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to rating in excess of 10 percent for service-connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee disability.

3.  Entitlement to a rating in excess of 10 percent for service-connected right ankle disability.

4.  Entitlement to a compensable rating for service-connected postoperative right knee scar (right knee scar disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from March 1984 to December 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision (that increased the Veteran's right knee disability to 10 percent, effective February 15, 2006, granted service connection for left knee disability and assigned a 0 percent rating, effective December 18, 2006, and granted service connection for right ankle disability and assigned a 10 percent rating, effective December 18, 2006) and a May 2012 rating decision (that granted service connection for a right knee scar disability and assigned a 0 percent rating, effective March 19, 2010) by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, the RO increased the Veteran's rating for left knee disability to 10 percent, effective December 18, 2006.  In a February 2011 rating decision, the RO assigned a temporary total (100 percent schedular) rating for the right knee based on the need for convalescence from March 19, 2010 until May 1, 2010.  Consequently, this period is not for consideration.  In January 2015, a Travel Board hearing was held before the undersigned and a transcript is associated with the record.  At the hearing, the Veteran requested an additional 60 days to submit evidence.  Accordingly, the record was held in abeyance for 60 days from the date of the hearing; however, no additional evidence was submitted.  In April 2015, these matters were remanded for additional development.

The Board notes that VA examination reports and VA treatment records were added to the Veteran's virtual file in VBMS in December 2015, subsequent to the time the issues on appeal were recertified and transferred to the Board for disposition.  Such evidence consists of duplicates of evidence previously of record, including VA treatment records from 2006 and 2007 and 2015 and VA examination reports dated in September 2015, as well as additional VA treatment records which are not relevant to the claims on appeal.  The Board has determined after a review of the evidence submitted that a waiver of the additional evidence (or a remand, if a waiver is not obtained) is not required to comply with 38 C.F.R. § 20.1304(c) as the evidence submitted is duplicative of evidence previously of record or is not relevant.


FINDINGS OF FACT

1.  Prior to September 29, 2015, the Veteran's service-connected right knee disability is not shown to be manifested by more than arthritis, painful motion, and crepitus; compensable limitations of flexion or extension are not shown; subluxation, instability, or additional limitations due to pain, weakened movement, excess fatigability with use, or incoordination are not shown.

2.  As of September 29, 2015, the Veteran underwent a right total knee arthroplasty.

3.  The Veteran's service-connected left knee disability is not shown to be manifested by more than painful motion and arthritis; compensable limitations of flexion or extension are not shown; subluxation, instability, or additional limitations due to pain, weakened movement, excess fatigability with use, or incoordination are not shown.

4.  The Veteran's service-connected right ankle disability is not shown to be manifested by more than moderate limitation of motion; ankylosis, malunion of the os calcis or astragalus, or an astragalectomy are not shown.

5.  The Veteran's service-connected right knee scar disability is not shown to be manifested by painful or unstable scars; deep and nonlinear scars measuring an area of at least 6 square inches are not shown; superficial and nonlinear scars measuring an area of 144 square inches are not shown; limitation in function due to the scars is not shown.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2015, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5010 (2015). 

2.  From September 29, 2015, a 100 percent rating is warranted for the Veteran's service-connected right knee disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.30, 4.40, 4.45, 4.59, 4.71a, Code 5055 (2015). 

3.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5024, 5260 (2015). 

4.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected right ankle disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R.       §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2015). 

5.  A compensable rating is not warranted for the Veteran's right knee scar disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Code 7805 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded VA examinations to assess the severity of his knees and ankle in July 2007, December 2010, and September 2015.  He was afforded VA examinations to assess the severity of his right knee scar disability in November 2013 and September 2015.  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations were thorough and contained the findings needed to address the issues on appeal.  The Board finds that the record is adequate to decide the matters of increased ratings for right knee, left knee, right ankle, and right knee scar disabilities and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the January 2015 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, specifically the current severity of the Veteran's disabilities.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Right Knee

The Veteran contends that his right knee disability is more severe than his currently assigned ratings reflect.

On July 2007 VA examination, the Veteran reported weakness, giving way, being unable to put weight on his right knee, stiffness when his right knee is bent, constant swelling, lack of endurance, sharp pain, locking, and constant popping.  He indicated that he does not have heat, redness, fatigability, and dislocation.  He reported pain at a level 8 out of 10, which can be elicited by physical activity and is relieved by rest.  He reported that his right knee condition does not cause incapacitation.  The functional limitation was noted to be a very noticeable limp and constant swelling.

Examination of the knee showed swelling, but no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, and subluxation.  There was also no evidence of locking pain, genu recurvatum, or crepitus.  Right knee range of motion studies showed flexion to 104 degrees with or without pain and extension to -5 degrees with or without pain.  Joint function was noted to be additionally limited after repetitive use by pain and weakness, however, by 0 degrees.  It was not additionally limited by fatigue, lack of endurance, and incoordination.  Stability testing was within normal limits.  Right knee imaging showed significant suprapatellar effusion and degenerative changes of the patellofemoral joint.  Moderate right knee degenerative joint disease, status post internal fixation with residuals of scar was diagnosed.  The examiner indicated that because of his knee condition (in addition to other conditions), the Veteran cannot be as active as he used to be, or walk and stand for prolonged periods.

In a June 2008 statement, the Veteran indicated that his right knee disability has gotten progressively worse over time and is manifested by constant swelling, locking, popping, and decreased range of motion.

A March 2010 right knee MRI showed mild lateral patellofemoral degenerative arthropathy with lateral joint space narrowing, minimal cortical irregularity, and osteophytic spurring.  It also showed complex tears in the medial and lateral meniscus.  There was evidence of moderately advanced medial and lateral compartment degenerative arthropathy with associated joint space narrowing, osteophytic spurring, and degenerative osteochondral erosions of both the medial and lateral compartments.

On March 19, 2010, the Veteran underwent right knee arthroscopic partial medial and lateral meniscectomies.

In a September 2010 statement, the Veteran's wife indicated that each night her husband returns home from work and he can hardly walk.  

On December 2010 VA examination, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, drainage, effusion, subluxation, and pain.  He indicated that he does not experience deformity and dislocation.  He reported experiencing flare-ups as often as 4 times per week, that last for 3 hours at a level 10 (out of 10).  He stated that the flare-ups are precipitated by physical activity and alleviated by rest and medication.  The Veteran also reported difficulty with standing and walking and described a bad limp.  He reported symptoms of knee locking, giving out or extreme swelling when standing or walking for long periods.  

On physical examination of the right knee, there was evidence of weakness, tenderness and guarding of movement, in addition to locking, pain, and crepitus.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, and drainage.  There was also no subluxation, genu recurvatum, or ankylosis.  Right knee range of motion studies showed flexion to 85 degrees with or without pain.  Extension was to 0 degrees.  There was no additional degree of limitation on repetitive use testing.  Joint function was also not shown to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  Stability testing was within normal limits.  Right knee X-rays showed degenerative arthritis changes and degenerative arthritis was diagnosed.

A July 2011 treatment record notes that the Veteran was seen for follow-up after a partial medial meniscectomy and a lateral meniscectomy of the right knee performed in March 2010.  It was noted that he has started to have worsening right knee pain and that he has been working mandatory overtime about 10-12 hours per day for the last 7-8 months.  He described the pain as sharp with a pop.  He denied any overt instability or locking.  On physical examination, his gait was slightly antalgic on the right.  There was no knee effusion, redness, or warmth.  Range of motion showed flexion to 115 degrees.  He had 1+ tenderness medially, no tenderness laterally, and 1+ pain with patellofemoral grinding.  There was no evidence of varus or valgus instability and special testing was negative.  There was evidence of mild retropatellar crepitance.  The impression was right knee pain, early arthritis/chondromalacia.

In May 2012, it was noted that the Veteran's knee arthritis is not as troublesome and that he is training for a 5K race and doing lots of walking and some light jogging.  The impression was advanced arthritis.

A January 2013 treatment record notes that the Veteran reported knee swelling, giving way, locking, and pain that often cause him to wake from sleep.  Knee X-rays showed severe tricompartmental osteoarthritis.  In March 2013, the Veteran reported that the steroid injection he received previously for right knee pain has been very effective and that he has no pain.  It was noted that his knee was minimally crepitant, but there was no tenderness and it was found to be stable in all planes.

In March 2014, the Veteran reported having right knee pain continuously for the past 6-9 months.  He denied any recent injury or change in his activities.  There was no evidence of swelling or ecchymosis.  Palpation revealed tenderness along the medial aspect of the proximal tibia and adjoining joint line.  There was no effusion; however, crepitus was present with motion.  Range of motion was from 10 to 105 degrees.  Strength was normal and his sensation was intact.  His reflexes were also normal and symmetrical.  McMurray, Apley, Anterior drawer, Lachman, Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar Apprehension tests were all negative.

In September 2014, the Veteran was seen due to pain in the right knee returning (following a prior injection approximately 6 months ago).  It was noted that there was no warmth, effusion, or erythema on examination; however, the knee was crepitant.  Range of motion was to 100 degrees with crepitus through the range of motion.  In November 2014, the Veteran reported right knee stabbing, throbbing pain, aggravated by standing and walking.  The assessment was degenerative joint disease.  A December 2014 record notes that the Veteran reported that his right knee pain has become intolerable.  Flexion was found to be to 100 degrees.  The knee was crepitant on range of motion and diffusely tender about the patella facets and joint lines.  An effusion was present, although the knee was not warm or erythematous.  The knee was grossly stable in all planes.  

In January 2015, the Veteran testified that his right knee had deteriorated and is manifested by constant swelling, a lack of extension, popping, and locking.  He stated that he needs a knee replacement.

A January 2015 treatment record notes that the Veteran can barely ambulate and has advanced arthritis needing a total knee replacement.  It was noted that an X-ray basically showed "bone on bone."  An additional January 2015 treatment record notes that the Veteran elected to proceed with right total knee arthroplasty.  On examination, his flexion was limited, "much more so than on previous examinations."  The physician noted that he injected lidocaine into the knee and range of motion improved to 100 degrees, indicating no mechanical block to motion.  The impression was osteoarthrosis and symptomatic degenerative joint disease.  

In a January 2015 statement, the Veteran's private physician indicated that the Veteran is "quite disabled by his severe arthritis of his right knee..."  He stated that the Veteran is status post multiple surgeries and has bone on bone arthritis and great pain when ambulating.  The physician stated that he has decreased range of motion of the knee and limps with every step, which is affecting his ability to drive.  It was noted that the Veteran cannot exercise because of his right knee and that the Veteran will need a right total knee replacement.

In May 2015, a right knee X-ray showed a small suprapatellar joint effusion (fluid behind the knee) which was noted to resolve without intervention.

An August 2015 treatment record notes that the Veteran can no longer tolerate his right knee pain and has scheduled a total knee arthroplasty.  On examination, flexion was to 95 degrees.  There was tenderness about the patella facets and joint lines and moderate crepitus through the range of motion.

On September 2015 VA knee conditions examination, residuals of right knee injury, postoperative was diagnosed.  The Veteran reported that his right knee swells constantly, worse later in the day, and that he experiences locking, popping, and giving way.  He indicated that he has not fallen due to his right knee.  The Veteran described a history of effusion and indicated that he experiences daily pain at a level 8 out of 10.  He stated that he wears a sleeve on his right knee while at work, with some relief.  The Veteran denied flare-ups or any functional loss.  The examiner noted that right knee range of motion studies could not be completed because the Veteran reported being unable to bend his knee.  The examiner noted that the Veteran "was observed to not be placing 100% effort on flexion."  There was no evidence of pain with weight-bearing, objective evidence of localized tenderness, or objective evidence of crepitus.  The examiner stated that pain, weakness, fatigability, or incoordination do not significantly limit his functional ability with repeated use over a period of time.  There was no evidence of ankylosis or a history of recurrent subluxation, lateral instability, and recurrent effusion.  Joint stability testing did not show the presence of instability.  The Veteran was not shown to have any tibial and/or fibular impairment.  He was shown to have had meniscal tears in 1988 with revisions in 1991 and 2010.  It was noted that he uses a brace occasionally.  Diagnostic imaging showed right knee degenerative arthritis.  The examiner indicated that the Veteran's right knee disability may impact his work in that constant stair use may aggravate the knee and increase pain/cause swelling.

In September 2015, the Veteran was seen for a preoperative consultation.  A right knee examination revealed no warmth, erythema, or effusion.  The knee was crepitant with range of motion from 5 degrees to 95 degrees.  Knee X-rays showed severe degenerative joint disease and the impression was osteoarthrosis.  On September 29, 2015, the Veteran underwent a right total knee arthroplasty.  The postoperative diagnosis was severe degenerative arthritis of the right knee with retained internal fixation.  On his first post-surgery follow-up appointment, knee X-rays were taken which showed excellent position of the arthroplasty.  Range of motion was found to be approximately 5 inches short of full extension to 45 degrees.  His knee was "grossly stable."

In an October 2015 statement, the Veteran indicated that he was unable to move his knee at the past VA examination because he had a torn ACL.  He stated that his knee has "disintegrated and ceased to function as a knee" and that he had to have the knee completely replaced.

The Veteran's right knee disability has been rated by analogy under Codes 5257-5010 based on arthritis manifested by painful motion.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Knee disability is rated under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (based on impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Initially, the Board notes that the Veteran is in receipt of a 10 percent rating for his right knee disability due to X-ray confirmed evidence of arthritis.  This is the maximum rating under Code 5010.  Further, as the pathology required for ratings under Codes 5256 (ankylosis) and 5262 (impairment of the tibia and fibula) is not shown, ratings under those codes are not warranted.

The Board will next consider whether increased ratings are warranted based on limitation of flexion or limitation of extension.  However, as no examination or treatment record showed knee flexion limited to 30 degrees or extension by 15 degrees (even with consideration of such factors as pain/use), there is no basis in the record for assigning increased ratings under Code 5260 and 5261.

The Board has next considered whether higher ratings are warranted based on related functional limitations (DeLuca factors).  In this regard, on July 2007 VA examination, joint function was not shown to be additionally limited by fatigue, lack of endurance, and incoordination, and while it was shown to be affected after repetitive use by pain and weakness, such did not additionally limit range of motion.  Similarly, on December 2010 and September 2015 VA examinations, the examiners noted that pain, weakness, fatigability and incoordination do not significantly limit the Veteran's functional ability.  Moreover, on September 2015 VA examination, the Veteran denied having flare-ups or any functional loss.  Significantly, the Board notes that an August 2015 private treatment record notes that right knee pain had increased to the point where it had become intolerable for the Veteran.  However, even considering pain to this extent, the Veteran's right knee flexion was to 95 degrees, a noncompensable level, suggesting that the Veteran's functional loss is not so severe as to approximate an increased rating.

The Board acknowledges the findings of crepitation, pain on movement, less movement than normal and the Veteran's subjective reports of flare-ups; however, the effect of such is encompassed by the criteria under Code 5010 under which the Veteran is presently rated.

A close review of the record also found that during the appeal period, the preponderance of the evidence is against finding that a separate rating is warranted based on instability.  [The Board notes that although the Veteran's right knee has been rated by analogy to include based on instability, the 10 percent rating he is currently in receipt of appears to be based solely on arthritis manifested by painful motion.  Thus, the Board will consider whether a separate rating based on instability is warranted.]  In this regard, although the Veteran has reported right knee symptomatology to include giving way, testing conducted throughout the appeal period suggests otherwise.  Notably, on July 2007, December 2010, and September 2015 VA examinations, there was no history of recurrent subluxation/instability and joint stability testing was within normal limits.  In July 2011, the Veteran specifically denied any overt instability.  Private treatment records dated in January 2013 and September 2014 note that the knee was stable in all planes.  Accordingly, a separate or increased rating under Code 5257 for instability is not warranted.

With respect to Codes 5258 and 5259 the Veteran has been shown to have had a meniscectomy of the right knee.  However, in determining whether a separate rating is warranted under these codes, the Board must decide whether separate and distinct symptoms exist or whether there is overlapping symptomatology such that only a single rating is appropriate.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this regard, the Board notes that the Veteran was not found to have effusion or locking on July 2007 VA examination.  On December 2010 VA examination, there was evidence of locking and pain, but no evidence of effusion.  A subsequent July 2011 treatment record notes that the Veteran denied any locking and there was no evidence of knee effusion.  September 2014 and March 2015 records similarly note that effusion was not present.  Further, while a December 2014 record notes that an effusion was present, there is no evidence to suggest there was locking.  Finally, on September 2015 VA examination, the examiner indicated that there was no evidence of recurrent effusion.  Thus, the Board finds that a separate rating under Code 5258 is not warranted, because although the Veteran's knee has been shown to be manifested by pain and occasional effusion or occasional locking, it has not been shown to be manifested by frequent episodes of locking, pain, and effusion into the joint due to dislocated semilunar cartilage.

With regard to Code 5259, the Veteran has reported pain, which has been attributed to his arthritis with limitation of motion and to his meniscectomy procedure.  In comparing the manifestations of his removal of semilunar cartilage impairment, the Board finds that there is some overlap and the two conditions are not completely separate and distinct.  For example, although the Veteran has been shown to have pain on motion, by affording him a separate rating under Code 5259 he would be compensated again for symptoms he is presently being compensated for under Code 5010, which would clearly constitute pyramiding.  Therefore, a separate 10 percent rating under Code 5259 is not permitted.

Finally, the Board notes that in October 2015, the Veteran filed a claim seeking a total rating for his knee based on him undergoing a total knee replacement. Although the RO hasn't addressed this claim, given that the Veteran's service-connected right knee disability is the subject of this appeal, the Board will address whether an increased rating is warranted based on the Veteran's knee replacement.  Under Code 5055 for knee replacement, a 100 percent rating is warranted for 1 year following implantation of a prosthesis.  The one year period will commence after the initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge.  See Note (1) following Diagnostic Code 5056.  Here, treatment records, including an operative report dated September 29, 2015, confirm that the Veteran underwent a right total knee arthroplasty.  Accordingly, he is entitled to a 100 percent rating from the date of his surgery.

Consequently, a rating in excess of 10 percent prior to September 29, 2015 is not warranted.  A 100 percent rating from September 29, 2015 for a right total knee arthroplasty is warranted.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated for the period prior to September 29, 2015.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right knee disability that are not encompassed by the schedular criteria.  The Board acknowledges the Veteran's subjective complaints of severe pain, swelling, locking, weakness, and giving way, and the objective findings of limitation of motion, painful motion, limping, weakness, crepitus, arthritis, guarding of movement, and tenderness; however, the rating criteria (specifically the criteria under Codes 5010 and 5055) describe the Veteran's symptomatology in that they address his arthritis and objective limitation of motion with findings of pain and crepitus and address his prosthetic replacement of the right knee joint.  Accordingly, the symptoms and associated impairment of the Veteran's right knee disability are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the evidence does not show nor does the Veteran contend that he is unable to work solely due to his right knee disability.  Notably, in January 2015, the Veteran testified that he is presently working as a quality auditor.  Thus, while the Board acknowledges the Veteran's complaints and the notations that his right knee disability will impact his employment, because he is presently employed, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.  [The Board notes that the Veteran is now in receipt of 100 percent ratings from March 19, 2010 until May 1, 2010 and from September 29, 2015.]

Left Knee

The Veteran contends that his left knee disability is more severe than his currently assigned rating reflects.  He was awarded service connection for left knee sprain in an August 2007 rating decision and assigned a 0 percent rating, effective December 18, 2006, under Codes 5260-5024.  This rating was increased to 10 percent, effective December 18, 2006 by rating decision dated in September 2009.

On July 2007 VA examination, the Veteran reported weakness, constant popping, stiffness when bent, and lack of endurance due to pain and fatigability.  He indicated that he does not have swelling, heat, redness, giving way, locking, and dislocation.  He reported pain at a level 6 out of 10, which can be elicited by physical activity and is relieved by rest.  He reported being able to function at the time of pain without medication.  He reported that his left knee condition does not cause incapacitation and that he is not receiving any treatment.  The functional impairment is a noticeable limp.

Examination of the knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was also no evidence of locking, pain, genu recurvatum, or crepitus.  Left knee range of motion studies showed flexion to 130 degrees and extension to 0 degrees.  The examiner indicated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability testing was within normal limits.  Left knee imaging showed a congenital abnormality to the patella, but an otherwise unremarkable appearance of the knee.  Congenital abnormality of the left patella with left knee sprain was diagnosed.  The examiner indicated that because of his knee condition (in addition to other conditions), the Veteran cannot be as active as he used to be or walk and stand for prolonged periods.

In a June 2008 statement, the Veteran indicated that his knee disability has gotten progressively worse over time and that his pain is increasing.

In March 2010, the Veteran reported knee pain that has gotten progressively worse. It was noted that he had some swelling which seems to come and go and that the Veteran has noticed decreased range of motion.  He described a mechanical lock-type sensation along with a catch and a pop.  He reported worsening pain with sitting for prolonged periods of time.  Examination of the left knee showed flexion to 125 degrees with tenderness medially.  There was no tenderness laterally and no pain with varus or valgus stressing.  There was no evidence of varus or valgus instability and Lachman testing was negative.  There was some crepitans noted.  The impression was left knee pain.

In a September 2010 statement, the Veteran's wife indicated that each night her husband returns home from work and he can hardly walk.  

On December 2010 VA examination, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, drainage, effusion, subluxation, and pain.  He indicated that he does not experience deformity and dislocation.  He reported experiencing flare-ups as often as 4 times per week that last for 3 hours at a pain level 10 (out of 10).  He stated that the flare-ups are precipitated by physical activity and alleviated by rest and medication.  The Veteran also reported difficulty with standing and walking and described a bad limp.  He reported symptoms of knee locking, giving out, or extreme swelling when standing or walking for long periods.  

On physical examination, there was evidence of weakness, tenderness, and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, subluxation, locking pain, genu recurvatum, or crepitus.  There was also no evidence of ankylosis.  Left knee range of motion studies showed flexion to 110 degrees with or without pain.  Extension was to 0 degrees.  There was no additional degree of limitation with repetitive use testing.  The examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability testing was within normal limits for the left knee.  The left knee X-ray showed suspected bipartite patella.  Left knee strain was diagnosed.

In a January 2015 statement, the Veteran's private physician stated that the Veteran has left knee arthritis and that the left leg is compensating for the right knee problems.  In January 2015, the Veteran testified that his left knee will eventually need to be replaced.

On September 2015 VA knee conditions examination, left knee sprain was diagnosed.  The Veteran reported that his left knee has progressively gotten worse.  He indicated that he works full time in quality control, which requires walking up to 10 hours per day.  He stated that his left knee swells, pops, locks, and gives way and that his pain is at a level 5 out of 10.  He reported that he does not use a brace or a sleeve on his left knee.  He denied flare-ups or functional loss.  Left knee range of motion studies were normal.  There was no evidence of pain with weight bearing, localized tenderness, or objective evidence of crepitus.  There was no additional functional loss or range of motion on repetitive use testing.  The examiner noted that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use.  Muscle strength was full and there was no evidence of muscle atrophy or ankylosis.  The examiner noted that there was no history of recurrent subluxation, lateral instability or recurrent effusion.  Joint stability testing showed no evidence of left knee joint stability.  The examiner also noted that the Veteran has not had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Diagnostic testing showed no significant findings regarding the left knee.  The examiner indicated that the Veteran's knees may impact his ability to work in that constant stair use may aggravate the knee and increase pain/cause swelling.

An October 2015 treatment record notes that the Veteran has advanced arthritis of the knee.

The Veteran's left knee disability has been rated 10 percent by analogy under Codes 5260-5024 based on tenosynovitis/limitation of motion.  The criteria for rating knee disability is noted above.  Code 5024 directs that a disease rated under this Code will be rated on limitation of motion of the affected parts.  Thus, the Veteran is currently rated 10 percent under Code 5260 for painful limitation of flexion.

The Board notes that a January 2015 physician statement and October 2015 treatment record note that the Veteran has left knee arthritis.  Notably, such finding is not observed on diagnostic imaging.  Regardless, the Board finds that the medical evidence does not separate out which residuals, to include arthritis and pain on motion, are attributable to his service-connected left knee disability.  The Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board will, for the limited purpose of this decision, attribute all residuals to his service-connected left knee disability.  

The Board must now consider whether the Veteran's disability warrants a higher rating for limitation of motion or under other Codes governing knee disability rating, or whether separate ratings are warranted under any other Codes.  Initially, the Board notes that as the pathology required for ratings under Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), and 5262 (impairment of the tibia and fibula) is not shown, ratings under those codes are not warranted.

The Board will now consider whether increased ratings are warranted based on limitation of flexion or limitation of extension.  However, as no examination or treatment record showed knee flexion limited to 30 degrees or extension by 15 degrees (even with consideration of such factors as pain/use), there is no basis in the record for assigning increased ratings under Codes 5260 and 5261.  Notably, the Veteran's flexion has not been shown to be less than 110 degrees and his extension has consistently been to 0 degrees.

The Board has considered whether higher ratings are warranted based on related functional limitations (DeLuca factors).  In this regard, on July 2007, December 2010, and September 2015 VA examinations, the examiners found that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, fatigability, or incoordination with repeated use.  Notably, on September 2015 VA examination, the Veteran denied flare-ups or any functional loss.  While the Veteran did report experiencing flare-ups on December 2010 VA examination and functional loss has been found to be less movement than normal and pain on movement, additional functional limitation due to this limitation is not shown; the effect of the limitation of motion and painful motion is encompassed by the criteria under Code 5260 under which the Veteran is presently rated.

A close review of the record also found that during the appeal period, the preponderance of the evidence is against finding that a separate rating is warranted based on instability.  The Board notes that the Veteran has reported giving way; however, the preponderance of the evidence does not support a separate rating for instability.  The medical evidence, including repeated instability testing over the course of the appeal, does not support a finding of instability.  Notably, on July 2007, December 2010, and September 2015 VA examinations, stability testing was within normal limits.  A March 2010 treatment record notes that there was no evidence of varus or valgus instability and that Lachman testing was negative.  Further, on September 2015 VA examination, the examiner noted that there was no history of recurrent subluxation and lateral instability.  Accordingly, a separate or increased rating under Code 5257 for instability is not warranted.

Finally, with respect to arthritis, as noted above, a physician statement and a treatment record indicate that the Veteran has arthritis in his left knee.  However, to award the Veteran a separate rating for such would clearly constitute pyramiding, as the symptomatology for the Veteran's painful limitation of motion is duplicative or overlapping with the symptomatology of his arthritis (manifested by painful limitation of motion).  See Esteban v. Brown, 6 Vet. App. 259, 261-62.  Thus, a separate or increased rating under Code 5003/5010 is not warranted.

Consequently, a rating in excess of 10 percent for the left knee disability is not warranted.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the left knee disability that are not encompassed by the schedular criteria.  The Board acknowledges the Veteran's subjective complaints of pain, swelling, locking, weakness, and giving way, and the objective findings of limitation of motion, painful motion, limping, weakness, guarding of movement, and tenderness; however, the rating criteria (specifically the criteria under Code 5260) describe the Veteran's symptomatology in that they address his objective limitation of motion with findings of pain and tenderness.  Accordingly, the symptoms and associated impairment of the Veteran's left knee disability is entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the evidence does not show nor does the Veteran contend that he is unable to work solely due to his left knee disability.  Notably, in January 2015, the Veteran testified that he is presently working as a quality auditor.  Thus, while the Board acknowledges the Veteran's complaints and the notations that his left knee disability will impact his employment, because he is presently employed, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.  [The Board notes that the Veteran is now in receipt of 100 percent ratings from March 19, 2010 until May 1, 2010 and from September 29, 2015.]

Right Ankle

The Veteran alleges that his right ankle disability is more severe than is reflected by his current 10 percent rating.  He was awarded service connection for right ankle sprain in an August 2007 rating decision and assigned a 10 percent rating, effective December 18, 2006, under Codes 5271-5024.  

On July 2007 VA examination, the Veteran reported weakness, stiffness, and major swelling at times.  He indicated that he does not have heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  He stated that the pain is at a level 6 out of 10, and can be elicited by physical activity and relieved by rest and elevation.  The Veteran reported that he can function at the time of pain without medication and stated that his condition does not cause incapacitation.  The functional impairment was noted to be a limp.

Examination of the ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, or deformity.  Right ankle range of motion studies showed dorsiflexion to 16 degrees with or without pain and plantar flexion to 45 degrees.  It was noted that joint function was additionally limited by pain, however, by 0 degrees.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  Right ankle imaging showed no fracture or dislocation.  The impression was normal appearance of the ankle without acute osseous abnormality.  Right ankle sprain was diagnosed.  The examiner indicated that because of his ankle condition (in addition to other conditions), the Veteran cannot be as active as he used to be or walk and stand for prolonged periods.

In a June 2008 statement, the Veteran indicated that his ankle disability has gotten progressively worse over time.  He indicated that he has marked limitation in his right ankle.

In March 2010, the Veteran reported primarily anterior ankle pain and some swelling.  Evaluation of the ankle showed no swelling and tenderness to palpation both medially and laterally.  He had full plantar flexion, but dorsiflexion to 10 degrees.  Anterior drawer testing was negative and strength was grossly intact.

On December 2010 VA examination, the Veteran reported right ankle weakness, stiffness, swelling, giving way, lack of endurance, locking, effusion, subluxation, and pain.  He indicated that he does not experience heat, redness, fatigability, deformity, tenderness, drainage, and dislocation.  He reported flare-ups as often as 4 times per day, each lasting for 3 hours at a pain level 10 (out of 10).  He stated that flare-ups are precipitated by physical activity and work and are alleviated by rest.  He also reported difficulty with standing and walking.  He indicated that he was not receiving any treatment for his right ankle and that his condition has not resulted in any incapacitation. 

On physical examination, there was weakness, tenderness, and guarding of movement.  There was no evidence of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, or subluxation.  There was also no evidence of ankylosis.  Right ankle range of motion studies showed dorsiflexion to 18 degrees, with or without pain and plantar flexion to 35 degrees with or without pain.  Range of motion was not additionally limited on repetitive use testing.  The examiner noted that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Right ankle X-rays showed some vascular calcification or a small foreign body.  There was no indication of a malunion to the os calcis or of a malunion of the astralgus.  Right ankle sprain was diagnosed.

In July 2011, the Veteran reported ankle pain, but denied any swelling or previous injury.  On examination, there was no evidence of tenderness to palpation.  Dorsiflexion was to 10 degrees and plantar flexion was full and nonpainful.  There was no evidence of instability or pain with subtalar motion.  The impression was right ankle pain related to the right knee.

In April, May, June, and July 2014, the Veteran reported right ankle pain.  In January 2015, the Veteran testified that his right ankle swells, is stiff, and is swollen.

On September 2015 VA ankle conditions examination, the diagnosis was noted as right ankle sprain.  The Veteran reported a swollen right ankle and range of motion being zero due to his right knee.  He reported constant dull, aching pain, 6-7 out of 10.  He denied flare-ups or functional loss.  

Ranges of motion studies were normal for the right ankle.  There was no evidence of pain with weight bearing or localized tenderness.  There was no additional loss of function or range of motion on repetitive-use testing.  The examiner noted that pain, weakness, fatigability or incoordination do not significantly limit functional ability.  The examiner also noted that there was no evidence of ankylosis, joint stability, or shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or a talectomy.  Diagnostic imaging showed minimal degenerative arthritis with osteophytosis.   Following an examination, the examiner indicated that the Veteran's right ankle condition would not impact his ability to perform any type of occupational task.

As noted above, the Veteran's right ankle disability is rated 10 percent under Code 5271-5024.  Code 5024 directs that a disease rated under this Code will be rated on limitation of motion of the affected parts.  Code 5271 provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent rating when marked.  38 C.F.R. § 4.71a, Code 5271.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words, "moderate," and "marked," as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."    38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Initially, the Board notes that as the pathology required for ratings under Codes 5270 (ankylosis), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy) is not shown, ratings under those codes are not warranted.

The Board will now consider whether a higher rating is warranted under Code 5271 for ankle limitation of motion.  In this regard, throughout the period on appeal, dorsiflexion has generally been either full or limited by no more than 10 degrees
Plantar flexion has been either full or limited by no more than 10 degrees.  Notably, range of motion was not shown to be additionally limited on repetitive use testing.  These findings do not show or suggest that there is more than moderate limitation of right ankle motion.  In fact, these findings suggest that the Veteran does experience some limitation of motion that may increase during a flare-up; however, such level of ankle limitation of motion is contemplated in the rating for moderate limitation of motion.

Further, while the Board acknowledges the Veteran's subjective reports of pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, effusion, and subluxation, the objective evidence does not show or suggest additional functional loss so as to bring the level of impairment to (or approximating) marked limitation of motion.  Deluca, 8 Vet. App. at 202.  Thus, while there is evidence of functional loss, additional functional limitation due to this loss is not shown; the effect of the limitation of motion and pain is encompassed by the criteria under Code 5271 under which the Veteran is presently rated.

Notably, on December 2010 VA examination, the Veteran reported that he is not receiving any treatment for his right ankle condition.  The Board observes that if the Veteran's ankle disability had increased in severity to warrant an increased rating (thereby showing marked limitation of motion), it would seem likely that the Veteran would be seeking some treatment.

The Board notes that X-rays have shown that there is minimal degenerative arthritis in the ankle.  Consequently, the ankle disability may, alternatively, be rated under Codes 5010-5003 (for arthritis with limited painful motion).  However, as the maximum rating under Code 5003 for involvement of a single joint is 10 percent, rating under those criteria would be of no benefit to the Veteran.

Consequently, a rating in excess of 10 percent for the right ankle disability is not warranted.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right ankle disability that are not encompassed by the schedular criteria.  The Board acknowledges the Veteran's subjective complaints of pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, effusion, and subluxation, and the objective findings of limitation of motion and painful motion; however, the rating criteria (specifically the criteria under Code 5271) describe the Veteran's symptomatology in that they address his objective limitation of motion with findings of pain.  Accordingly, the symptoms and associated impairment of the Veteran's right ankle disability are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the evidence does not show nor does the Veteran contend that he is unable to work solely due to his right ankle disability.  Notably, in January 2015, the Veteran testified that he is presently working as a quality auditor.  Thus, while the Board acknowledges the Veteran's complaints that his right ankle disability will impact his employment, because he is presently employed, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.  [The Board notes that the Veteran is now in receipt of 100 percent ratings from March 19, 2010 until May 1, 2010 and from September 29, 2015.]

Right Knee Scar

The Veteran contends that his service-connected right knee scar disability warrants a compensable rating.  He was awarded service connection for a right knee scar disability in a May 2012 rating decision and assigned a 0 percent rating, effective March 19, 2010, under Code 7805.  

On December 2010 VA examination, it was noted that the Veteran has a scar located on the right anterior knee, which is linear and measures 20 centimeters by 0.5 centimeters.  The examiner indicated that the scar was not painful and had no skin breakdown, but stated that it is a deep scar with underlying tissue damage.  Inflammation and edema were absent and there was no keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was further no limitation of function due to the scar.

On November 2013 VA scars examination, the examiner noted that the Veteran had 3 linear scars on the right knee with one measuring 21 centimeters and two measuring 1 centimeter each.  It was noted that the scars were not painful and/or unstable.  The examiner indicated that none of the scars result in limitation of function.

In January 2015, the Veteran testified that his knee scar is "stretching."

On September 2015 VA scars examination, the Veteran reported putting cream on his right knee scar because "it is a little tender."  He indicated there was no drainage from the scar.  The examiner noted that the Veteran had one deep non-linear scar measuring 8 by 0.5 centimeters and three non-linear scars, with one measuring 0.5 centimeters and two measuring 1 centimeter each.  The scars were not shown to be painful or unstable.    It was noted that the Veteran's scars do not result in limitation of function or impact his ability to work.  The examiner explained that the Veteran's right knee scars are well-healed with no flaking, are non-tender to the touch and not red, and have no irregular borders.  They also were not shown to cause functional loss to the right knee.

As noted above, the Veteran's right knee scar disability is presently rated 0 percent under Code 7805, which directs that scars be evaluated under codes 7800, 7801, 7802, and 7804.  The Code notes to evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

Initially, the Board notes that as the pathology required for rating under Code 7800 (burn scars of the head, face or neck, or other disfigurement of the head, face, or neck) is not shown, rating under this Code is not appropriate.

Regarding Code 7801, the Veteran is shown to have one deep, non-linear scar measuring 8 by 0.5 centimeters.  In order to warrant a compensable rating under Code 7801, the Veteran must have a deep and nonlinear scar with an area or areas of at least 6 square inches but less than 12 square inches.  The Veteran's one deep and nonlinear scar is not shown to be of such a size to warrant or even approximate the criteria for a 10 percent rating under this code.

Regarding Code 7802, the Veteran has been shown to have three non-linear scars with one measuring 0.5 centimeters and the other two measuring 1 centimeter each.  To warrant a 10 percent rating under this Code, the Veteran's scar or scars must have an area or areas of 144 square inches or greater.  As this is not shown, rating under this Code is not warranted.

Regarding Code 7804, the preponderance of the evidence is against a finding that the Veteran's right knee scars have been painful or unstable at any time during the appeal.  In order to warrant a 10 percent rating under Code 7804, the Veteran must have one or two scars that are unstable or painful.  While the Veteran had indicated that the scars can be tender, on November 2013 and September 2015 VA examinations, it was specifically noted that his scars were not painful or unstable.  The Board finds the objective medical evidence more probative and persuasive than the Veteran's report.  Accordingly, a compensable rating under this Code is not warranted.

The Board has also considered whether a higher rating may be warranted under other Codes pertaining to scars.  However, three VA examiners over a span of many years found that the Veteran's scars did not result in any limitation of function.  Accordingly, higher ratings under any other Code are not warranted.  

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right knee scar disability that are not encompassed by the schedular criteria.  The Board acknowledges the Veteran's subjective complaints of stretching; however, the rating criteria (specifically the criteria under Code 7805) describe the Veteran's symptomatology in that they contemplate his right knee scarring.  Notably, he is not shown to have any functional impairment/limitation of function resulting from such scarring.  Accordingly, the symptoms and associated impairment of the Veteran's right knee scar disability are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the evidence does not show nor does the Veteran contend that he is unable to work due to his right knee scar disability.  Notably, in January 2015, the Veteran testified that he is presently working as a quality auditor.  Thus, while the Board acknowledges the Veteran's complaints that his right ankle disability will impact his employment, because he is presently employed, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.  [The Board notes that the Veteran is now in receipt of 100 percent ratings from March 19, 2010 until May 1, 2010 and from September 29, 2015.]


ORDER

Prior to September 29, 2015, a rating in excess of 10 percent for a right knee disability is denied.

From September 29, 2015, a 100 percent rating for a right knee disability (right total knee arthroplasty) is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right ankle disability is denied.

A compensable rating for a right knee scar disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


